Title: To George Washington from George Augustine Washington, 19 March 1790
From: Washington, George Augustine
To: Washington, George



Honor’d Uncle
Mount Vernon March 19th 1790.

On my return yesturday from Berkley I found Your two favors of the 28th Ulto & 7th Inst.—when I left this my intention was to have return’d on Monday last, but the most excrutiating pain in my jaws and teeth, attended with a severe inflamation kept me in a constant state of misery—deprived me almost wholy of rest and has very much reduced me. a tooth which had been very troublesome before, and which I concieved to be the cause I had extracted from a hope of relief—but am very much afflicted yet but when the weather becomes setled & mild I hope to be relieved—I am always thankful for your advise and am well persuaded that great inconvenience frequently arises from delay in business and endeavour to avoid it, but it will some times be unavoidable from the intervention of circumstances—Your Letter of the 28th continues the advise of witholding the

sale of wheat & Flour from the expectation of an increase of price but that of the 7th Inst. leaves me at liberty to embrace a good price before I went to Berk’ly the price of wheat was 8/6 & flour (Common) was 41/ but am informed it has fallen and that wheat is now 8/ & Flour 40/—when Flour got to 40/ I felt a difficulty in resisting the price from an apprehension of its falling but your advise induced me to delay it if I am well enough shall go to Town tomorrow and shall endeavour to obtain the best information I can respecting the probability of its rising or falling, and if I cannot be well convinced of the former shall sell—for in so doubtful a case I think it would be wrong to decline so good a price, for the uncertainty of geting a better—I had delay’d the experiment of grinding 100 B: of wheat untill the arrival of the new Bolting Cloth but had a trial made sufficient to satisfy me that it would answer to manufacture the wheat. of this you shall have a statement in my next and a reply to such parts of your Letter as I must now omit not having time for I was too much indisposed on my return yesterday to inspect the reports or do any thing towards preparing for the Stage to day—Tom Davis is now on the recovery the Doctr had apprehensions of his disorder terminating in a consumption it arose the Doctr said from a violent cold—the weather for a fortnight past has been very severe and disagreeable the snow that fell on Wednesday week was much the deepest we have had this year—over the ridge it was almost knee deep and on this side by all accounts there was a greater fall—that and the heavy rains that follow’d has put the earth in such a state that nothing in the way of seeding or preparing for it was practicable—I had made arrangements for begining the day after I went away⟨—⟩we shall begin tomorrow or Monday if any ground can be found sufficiently dry—Fanny joins me in tenderest regards to you, my Aunt & the Children—and good wishes to the Family. I am Hond Uncle Your truely affectionate Nephew

Geo: A. Washington

